Citation Nr: 1431199	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-05 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left inguinal hernia.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder.  

3.  Entitlement to an increased (compensable) rating for postoperative residuals of a right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957.  This was followed by additional service in the U.S. Air Force Reserve, from which he was discharged in June 1962, and further service in the Army National Guard of Texas, with discharge therefrom in September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in April and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in June 2014, a transcript of which is of record.  That transcript reflects that additional evidence and waiver of RO consideration of that evidence were intended to be submitted into the record, to which the Board agreed, but the foregoing is not now of record.  This will be addressed further in the REMAND portion of this document below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board herein finds that the Veteran has submitted new and material evidence with which to reopen his previously denied claim for service connection for a low back disorder, and that a 10 percent rating is for assignment for his postoperative residuals of a right inguinal hernia.  The issues remaining on appeal, including the reopened claim for service connection for a low back disorder, the claim to reopen for a left inguinal hernia, and the claim for increase for a rating in excess of 10 percent for postoperative residuals of a right inguinal hernia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied most recently by a rating decision of the RO in August 1987; following notice to the Veteran of the action taken and his appellate rights in August 1987, no appeal of the August 1987 denial was received.  

2.  Since the August 1987 rating decision, evidence has been received by VA that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.

3.  From January 2008 to the present, the Veteran's postoperative residuals of a right inguinal hernia have encompassed two surgical repairs for a recurrent hernia; also shown is the continuing postsurgical presence of a small, readily reducible right inguinal hernia albeit without indication of a need for use of a belt or truss for support, as well as a painful, one centimeter area of an incisional scar with a three to four millimeter depth defect that bulges slightly upon Valsalva.  


CONCLUSIONS OF LAW

1.  The August 1987 decision, denying service connection for a low back disorder, is final; new and material evidence has received by VA since entry of that August 1987 decision as to permit reopening of the previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

2.  From January 2008 to the present, the criteria for the assignment of a 10 percent schedular evaluation for postoperative residuals of a right inguinal hernia have been met.  38 C.F.R. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2013).  

3.  From January 2008 to the present, the criteria for the assignment of a 10 percent schedular evaluation for painful scar defect resulting from a prior right inguinal repair have been met.  38 C.F.R. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

Claim to Reopen for a Low Back Disorder

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for a low back disorder was most recently denied by VA through an RO rating decision of August 1987.  The basis of that decision was that, notwithstanding a showing of an inservice low back problem and treatment therefor on one occasion, no such problem was further identified as being chronic, given that no other inservice treatment was indicated and the separation medical evaluation was negative for any pertinent abnormality.  Following the RO's issuance of written notice to the Veteran of the adverse action taken and of his appellate rights later in August 1987, he failed to initiate an appeal.  As such, the August 1987 action was rendered final.  38 U.S.C.A. § 7105.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes the transcript of a videoconference hearing before the Board in June 2014 in which the Veteran testified that he sustained multiple inservice injuries involving his low back and that he was evaluated and treated therefor not only by service department medical personnel but also by a private medical provider when he was at home on leave.  During that hearing, the Veteran further testified that he had been advised by an attending medical professional that his current low back disorder was of service origin and, in fact, he or his representative read from a written statement from that physician to that effect.  That written statement was not thereafter made a part of the record for reasons unknown at this juncture; however, the Veteran's testimony, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for a low back disorder by way of direct service incurrence.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  

Claim for Increase for a Right Inguinal Hernia

The record as it exists at this point in time indicates that a 10 percent rating is for assignment under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338, as is a separate, 10 percent rating is for assignment for a tender and painful surgical scar under 38 C.F.R. § 4.118, DC 7804.  In light of the irregularities as to the evidence and waiver of RO consideration that was proffered and intended to be submitted at the April 2014 hearing, no further adjudication of the claim for increase is possible at this juncture.  On remand, if it is determined that the Veteran wishes to continue his appeal for ratings in excess of 10 percent, then that matter will be addressed following a return of the case to the Board once needed development is accomplished.  

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that staged ratings were appropriate for an increased rating claim when the factual findings showed distinct time periods where the service-connected disability exhibited symptoms which would warrant different ratings.  

Here, service connection for a right inguinal hernioplasty was established by RO action in August 1987, at which time a 0 percent rating was assigned under DC 7338.  In January 2009, the Veteran submitted a claim for an increased rating, and the information developed in connection with that claim showed that he underwent a further right inguinal hernia repair in February 2007 for a recurrence.  VA examination in February 2009 showed that the Veteran complained of persistent pain from an incisional hernia at the surgical site, but without any further recurrence of his inguinal hernia.  Clinical examination nevertheless identified evidence of an inguinal hernia that was reducible but not supported by truss or belt.  The hernia was neither irremediable, nor inoperable.  The diagnosis was of a right inguinal hernia, repaired times two, with a small incisional site bulge.  As a result, the Veteran was reported to be unable to lift heavy objects.  Also noted was that the incisional scar was eight centimeters by two millimeters in size and was uncomplicated except for a one centimeter area in diameter that had a three to four millimeter depth defect, which bulged slightly upon Valsalva.  No intestinal contents could be palpated and only the most superficial muscle layer was weak.  The scar itself was superficial and uncomplicated, without induration, constriction, adhesion, breakdown, keloid, or tenderness, except for the small area of defect which was quite tender to palpation.  

The Board finds the findings on the February 2009 examination to be entirely consistent with the Veteran's credible account of ongoing symptoms and manifestations and most representative of the severity of the disability at issue.  Notice is taken that the existence of a right inguinal hernia was not identified on a VA examination in June 2010, nor was the incisional scar defect noted and only a the proximal end of the incisional scar was hyperpigmented.  Nonetheless, VA examination in November 2013 confirmed the existence of a small right inguinal hernia that was readily reducible, with no indication for supporting belt, although the scarring was described as neither painful nor unstable and with a total area that was not greater than 39 square centimeters.  

In all, there is shown during the period from January 2008 to the present a recurrent, right inguinal hernia for which surgical procedures were required on two occasions, and a further recurrence of a right inguinal hernia that is now of a small size and is readily reducible.  On that basis, a 10 percent rating under DC 7338 is for assignment from January 14, 2008, one year prior to entry of the claim for increase, to the present.  In addition, the painful depth defect within the incisional scar is also found to warrant the assignment of a separate 10 percent evaluation under 38 C.F.R. § 4.118, DC 7804, on the basis of a painful scar.  See 38 C.F.R. §§ 4.3, 4.7.  

To this extent, the claim for increase is granted.  

ORDER

New and material evidence having been received by VA, the previously denied claim for service connection for a low back disorder is reopened and, to that extent alone, the benefit sought on appeal is granted.  

A 10 percent rating is assigned for postoperative residuals of a right inguinal hernia from January 2008 to the present, subject to those provisions governing the payment of monetary benefits.  

A separate, 10 percent rating is assigned for a painful incisional scar defect from a prior right inguinal hernia repair from January 2008 to the present, subject to those provisions governing the payment of monetary benefits.   


REMAND

As indicated above, additional documentary evidence with a waiver for RO review was proffered by the Veteran at his June 2014 hearing, but for reasons unknown to the Board was not thereafter submitted or misplaced upon receipt.  In any event, further efforts are needed to obtain the evidence in question for review, prior to entry of any final adjudication of the merits of the issues remaining on appeal.  

Given the additional evidence that was supposedly submitted and in light of the Board's favorable action involving the claim for increase of the right inguinal hernia disability, contact by the AOJ on remand should be initiated with the Veteran in order to ascertain whether he wishes to pursue his appeal for a rating or ratings in excess of those herein granted.  

The record also reflects that the Veteran had military service following his release from active duty in December 1957 both in the Air Force Reserve and Texas Army National Guard, although the dates of that service remain unverified and any service department evaluation or treatment records relating thereto are likewise not contained in the Veteran's VA claims folder.  Further efforts on remand to identify the service dates subsequent to December 1957 and the type of service rendered are needed, as are efforts to obtain any pertinent examination and treatment records.  Notice is taken that the Veteran indicated that his left inguinal hernia was surgically treated in or about March 1962 when he remained on duty in the Air Force Reserve.  

As well, further medical examinations and opinions are needed both as to the Veteran's low back and his left inguinal hernia and the likelihood that they are of service origin or, with respect to the left inguinal hernia, whether it bears any relationship to the service-connected right inguinal hernia.  Review of the record indicates that the Veteran was afforded a VA examination in November 2013 which from a clinical standpoint revealed no left inguinal hernia, thereby relieving the VA examiner from offering an opinion as to any etiological relationship, including aggravation, of the claimed left inguinal hernia to the service-connected right inguinal hernia.  That examination was undertaken with the benefit of a review of the Veteran's VA claims folder, but it is evident that computed tomography (CT) of the abdomen in January 2010 disclosed an abdominal wall hernia along the left posterior lateral wall above the iliac crest and a herniation of retroperitoneal fat, which were reported to be unchanged from May 2007.  

Despite the fact that the hernia examination was recently completed, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Here, full review of the Veteran's VA claims folder does not appear to have been undertaken inasmuch as the CT scan in 2010 was not discussed or even referenced in the accompanying report.  Clarifying actions are thus in order.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  After informing the Veteran of the actions herein taken with respect to his claim for increase for postoperative residuals of a right inguinal hernia and associated scarring, ascertain from him whether the Board's actions satisfy such claim, and, if so, no further actions as to that claim are needed on remand.  If not, conduct all needed development outlined herein and any such development determined to be needed by the AOJ, before returning the case to the Board for further review.  

2.  Verify the Veteran's dates of service in the Air Force Reserve and Army National Guard of Texas, and whether any active duty, active duty for training or special work, or inactive duty training, occurred during those periods of service, and, if so, the beginning and ending dates of any such period of active/inactive  duty or training should be fully outlined.  In addition, obtain any all medical examination and treatment records compiled during the periods of service in the Air Force Reserve and Army National Guard for inclusion in the Veteran's VA claims folder.  

3.  Obtain the evidence, including an attending physician's statement on a prescription script, which the Veteran intended for submission into the record at the time of the Board's videoconference hearing in June 2014 for inclusion in his Veteran's VA claims folder.  

4.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder.  

5.  After completion of the foregoing, schedule the Veteran for an appropriate VA medical examination in order to ascertain more clearly the nature and etiology of his claimed low back disorder.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed as necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified.  

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any indicated low back disorder originated in service or is otherwise attributable thereto or any incident thereof?  Consideration should be accorded the Veteran's account of multiple inservice injuries involving his low back and postservice low back complaints.  

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any arthritis of the low back was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such disorder manifested? 

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

6.  Schedule the Veteran an appropriate VA medical examination in order to ascertain more clearly whether any current disability involving a left inguinal hernia is present, and if so, what nexus, if any, it bears to military service and service-connected disability involving a right inguinal hernia.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed as necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified.  

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

(a)  Is a left inguinal hernia currently in existence or shown to have been present within the period dating to February 2009?  Consideration should be accorded the CT scan report from January 2010 indicating the presence of an abdominal wall hernia along the left posterior lateral wall above the iliac crest and a herniation of retroperitoneal fat, as well as the Veteran's account of symptoms and manifestations of his left inguinal hernia disorder.  

(b)  If so, is it at least as likely as not (50 percent or greater degree of probability) that any such disorder originated in service or is otherwise attributable thereto or any incident thereof?  

(c)  If the response in (a) above is in the affirmative, is it at least as likely as not (50 percent or greater degree of 

probability) that any left inguinal hernia disability was caused or aggravated by the Veteran's service-connected right inguinal hernia disorder?  

The VA examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, nexus, or aggravation as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

7.  Lastly, readjudicate the Veteran's reopened claim for service connection for a low back disorder, his claim to reopen for service connection for a left inguinal hernia disorder, and any remaining issue, as needed, involving the claim for increase for increase involving postoperative residuals of a right inguinal hernia.  If any benefit sought on appeal continues to be denied, furnish to him a supplemental statement of the case that reflects consideration of all evidence made a part of the record since issuance of the most recent supplemental statement of the case and afford him a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


